I respectfully dissent from the majority opinion herein as I do not believe that plaintiff has proven that she sustained an injury by accident. Plaintiff felt a pop in her knee while climbing the stairwell to her classroom. Plaintiff is contending that the "out of service" elevator was the interruption of her normal work routine and that having to climb stairs to get to her classroom introduced new conditions to her employment. At the time of her injury the elevator had been "out of service" for four weeks and climbing stairs had become a part of her normal work routine. Therefore, plaintiff did not establish an accident under N.C. Gen. Stat § 97 2(6). Bowles v. CTS Asheville,77 N.C. App. 547, 335 S.E. 2d 502 (1985).
This the ___ day of August 2009.
  S/___________________ BERNADINE S. BALLANCE COMMISSIONER